Exhibit 10.1

 

Amendment to Employment Agreement

 

This Amendment to Employment Agreement (“Amendment”) is made in the State of
Washington by and between _______________ (“Executive”) and Isoray, Inc. a
Delaware corporation (“Company”).

 

WHEREAS, the parties entered into that certain Employment Agreement that
Executive signed on _______________ (“the Employment Agreement”);

 

WHEREAS, the parties desire to amend the Employment Agreement under the terms
and conditions set forth in this Amendment; and

 

NOW THEREFORE, in consideration of the premises and the mutual agreements,
covenants, and provisions contained in this Amendment, the parties agree and
declare as follows:

 

1.     Amendment of Post-Employment Restrictions. The parties hereby amend
Section 8 of the Employment Agreement to read as follows:

 

“Post-Employment Restrictions.

 

a.     Non-Solicitation of Employees/Contractors. Executive acknowledges the
character of the Company’s business and the substantial amount of time, money,
and effort that the Company has spent and will spend in recruiting, hiring,
training, and retaining, and developing Confidential Information relating to,
employees and contractors. Executive agrees that he will not, during his
relationship with the Company and during the twelve (12) months immediately
following the conclusion of the term of his service on behalf of the Company,
alone or with others, directly or indirectly, except for the Company’s benefit:

 

i.     Solicit for employment, hire, or employ, or cause to be solicited for
employment, hired, or employed, any employee or contractor that Executive has
had contact with during his relationship with the Company; or

 

ii.     Induce, attempt to induce, encourage or attempt to persuade to leave the
Company or otherwise to alter its business relationship with the Company any
Company employee or contractor that Executive has had contact with during his
relationship with the Company.

 

If a court of competent jurisdiction or arbitrator finds that a twelve (12)
month restricted period is not reasonably necessary to protect legitimate
business interests of the Company, Executive agrees that the restricted period
for the non-solicitation of employees/contractors shall be the six (6) months
immediately following any conclusion of the term of Executive’s service.

 

 

--------------------------------------------------------------------------------

 

 

b.     Non-Solicitation of Company Customer. Executive agrees that during the
term of Executive’s service on behalf of the Company, and for a period of twelve
(12) months immediately following the conclusion of the term of Executive’s
service on behalf of the Company, regardless of the reason, Executive shall not
either directly or indirectly, on his own behalf or on behalf of another person
or entity, without the prior written permission of the Company, (i) solicit,
call on, contact, or communicate with any Company Customer; (ii) provide to any
Company Customer products or services of the kind provided by the Company; (iii)
induce, influence, or attempt to induce or influence any Company Customer to
refrain from purchasing products or services from the Company; (iv) induce,
influence, or attempt to induce or influence any Company Customer to terminate
or otherwise alter its contractual or other business relationship with the
Company; or (v) accept any money or financial benefit from referring,
introducing, or disclosing information about any Company Customer to anyone
outside of the Company.

 

c.     Definition of Company Customer. For purposes of this Agreement, the term
“Company Customer” means any person or entity (i) with which Executive had
business-related contact of any kind (including, without limitation, in person,
by phone, or in writing) on behalf of the Company during the one (1) year
immediately prior to Executive’s departure from the Company; or (ii) is a person
or entity about which Executive learned or had access to information about that
is not publicly known during the twelve (12) months immediately prior to
Executive’s departure from the Company; or (iii) is a person or entity
(including vendor or supplier) the Company has a contractual relationship with
during the twelve (12) months immediately prior to Executive’s departure from
the Company and with which Executive had business-related contact on behalf of
the Company or about which Executive learned or had access to any information
about that is not publicly known. “Company Customer” does not include persons or
entities who ceased doing business with the Company for reasons unrelated to a
breach of this Agreement by or other wrongful act of the Executive or by others
who were under the direction of Executive.

 

d.     Acknowledgement. Executive acknowledges that his fulfillment of the
obligations contained in Section 8 of this Agreement is necessary to protect the
Company’s Confidential Information as that term is defined herein and to
preserve trade secrets, value, and goodwill of the Company. Executive further
acknowledges that the time and scope limitations of his obligations set forth in
Section 8 of this Agreement are reasonable, especially in light of the Company’s
desire to protect its Confidential Information and trade secrets, and that
Executive will not be precluded from earning a living if he is obligated not to
solicit any Company Customer.

 

2

--------------------------------------------------------------------------------

 

 

2.     Employment Agreement Otherwise Remains In Effect. The parties desire and
intend by this Amendment only to amend the specific terms and conditions of the
Employment Agreement in section 8 of this Amendment, and desire and intend that
the Employment Agreement and Amendment to Employment Agreement otherwise remain
and continue in full force and effect.

 

3.     Entire Agreement. The parties intend for this Amendment and the
Employment Agreement (as amended) to define the full extent of their legally
enforceable undertakings. The parties do not intend that any representations or
statements made in any prior conversations, discussions, negotiations,
correspondence, or writings between them be legally enforceable, and this
Amendment and the Employment Agreement (as amended) supersede all other
agreements and understandings between them relating to the subject matter of
each. The parties will execute and deliver to each other any and all such
further documents and instruments, and shall perform any and all such other
acts, as reasonably may be necessary or proper to carry out or effect the
purposes of this Amendment.

 

4.     Adjudication Of Amendment. If any court or arbitrator of competent
jurisdiction holds that any provision of this Amendment is invalid or
unenforceable, the parties desire and agree that the remaining parts of this
Amendment will nevertheless continue to be valid and enforceable.

 

5.     Modification Or Waiver Of Amendment. No modification or waiver of this
Amendment will be valid unless the modification or waiver is in writing and
signed by all of the parties. The failure of any party at any time to insist
upon the strict performance of any provision of this Amendment will not be
construed as a waiver of the right to insist upon the strict performance of the
same provision at any future time.

 

6.     Termination Of Amendment. No termination of this Amendment will be valid
unless the termination is in writing and signed by all of the parties.

 

7.     Counterparts. This Amendment may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

8.     No Rule Of Strict Construction. The language of this Amendment has been
approved by all of the parties, and no rule of strict construction will be
applied against any party.

 

9.     Headings. The descriptive headings of the sections and subsections of
this Amendment are intended for convenience only, and do not constitute parts of
this Amendment.

 

10.     Governing Law. This Amendment will be construed in accord with and any
dispute or controversy arising from any breach or asserted breach of this
Amendment will be governed by the laws of the State of Washington.

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment of Employment
Agreement on the dates indicated at their respective signatures below.

 

 

DATED this            day of December, 2019.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

            DATED this            day of December, 2019.                 Isoray,
Inc.               By:         Its:    

 

4

 